WRIT GRANTED AND MADE PEREMPTORY:
The trial court erred in not granting Commercial Union Insurance Company’s motion for summary judgment. The rejection executed by Mr. Do, the president of DOCO Industrial Insulators, Inc., of uninsured/underinsured motorists coverage, is a valid rejection, as it is in writing and clearly expresses the intent to reject uninsured/underinsured motorists coverage. The rejection need not be attached to the policy to be a valid rejection. LSA-R.S. 22:1406, Cooper v. Barnes, 408 So.2d 378 (La.App. 1 Cir.1981), Alexander v. Allstate Ins. Co., 493 So.2d 677 (La.App. 2 Cir.1986), Roger v. Estate of Moulton, 494 So.2d 1226 (La.App. 3 Cir.1986), writ granted, Tapia v. Ham, 480 So.2d 855 (La.App. 2 Cir.1985).
IT IS ORDERED that all claims against Commercial Union Insurance Company, as the uninsured/underinsured motorist insurer of DOCO Industrial Insulators, Inc. be dismissed with prejudice.